NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                  Submitted February 9, 2011
                                   Decided March 17, 2011

                                             Before

                            FRANK H. EASTERBROOK, Chief Judge

                            MICHAEL S. KANNE, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 10‐1779

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Western District of Wisconsin.

       v.                                         No. 09‐CR‐81‐C‐01

ANDRE PARSON,                                     Barbara B. Crabb,
    Defendant‐Appellant.                          Judge.




                                           O R D E R

       Andre Parson pleaded guilty to possession of crack cocaine with intent to distribute,
21 U.S.C. § 841(a)(1) (2006), and was sentenced to 15 years in prison.  He filed a notice of
appeal, but his appointed lawyer moves to withdraw on the ground that the appeal is
frivolous.  See Anders v. California, 386 U.S. 738 (1967).  Parson has not responded to
counsel’s motion.  See CIR. R. 51(b).  Counsel’s supporting brief is facially adequate, and we
confine our review to the potential sentencing issue he discusses.  See United States v. Schuh,
289 F.3d 968, 973‐74 (7th Cir. 2002).

        Parson sold small amounts of crack to an informant, including twice on April 14,
2009.  Immediately after the last transaction, police officers tried to arrest him, but Parson
No. 10‐1779                                                                             Page 2

ran and tossed away a plastic bag containing 53 grams of crack.  He was caught and turned
over to federal authorities.  A grand jury charged in a one‐count indictment that he violated
§ 841(a)(1) on April 14; the indictment specified that the amount of crack was 50 grams or
more.  That quantity, coupled with an enhancement information alleging that Parson
already had a conviction for a felony drug offense, see 21 U.S.C. § 851, would have raised
the maximum prison term from 20 years to life and the minimum from zero to 20 years,
id. § 841(b)(1)(A)(iii); United States v. Washington, 558 F.3d 716, 719‐20 (7th Cir. 2009).1 
Parson, who was 28 when he was sentenced, in fact had three convictions for felony drug
offenses, and if the government had alleged a second conviction in its recidivism
enhancement, he would have faced a mandatory life term based on 50 or more grams of
crack.  See 21 U.S.C. § 841(b)(1)(A)(iii); United States v. Carraway, 612 F.3d 642, 646‐47 (7th
Cir. 2010).

         As part of a plea agreement, Parson pleaded guilty to an information charging the
same violation of § 841(a)(1), though the information alleges a drug quantity of 5 grams
instead of 50 grams.  The government retained the recidivism enhancement, which is
referenced in the plea agreement.  That written agreement represents that the parties’ deal
yielded a statutory maximum prison term of 40 years and a minimum of 10.  The first
number is incorrect, and the second is doubtful.  Lowering the drug quantity from 50 grams
to 5, if not for the recidivism enhancement, would have resulted in a 40‐year maximum,
since Apprendi v. New Jersey, 530 U.S. 466 (2000), requires that drug quantity be alleged and
proved beyond a reasonable doubt if the government wants to take advantage of the higher
statutory maximums in § 841(b)(1).  E.g., United States v. Bowlin, 534 F.3d 654, 662‐63 (7th
Cir. 2008).  But for Parson, given the recidivism enhancement, either 50 or 5 grams of crack
was enough to raise his statutory maximum to a possible life sentence.  See 21 U.S.C.
§ 841(b)(1)(A)(iii), (B)(iii); Washington, 558 F.3d at 719‐20.  And since Apprendi does not
apply at all to minimum penalties, Harris v. United States, 536 U.S. 545, 557 (2002), it is
doubtful that the parties’ attempt to plead around the 53 grams of crack for which Parson
was found responsible had any effect on the presumptive minimum of 20 years. 
Cf. Washington, 558 F.3d at 720 (noting that defendant convicted of violating § 841(a)(1) had
forfeited contention that, as a matter of statutory construction, sentencing court should not
have “mixed and matched” maximum penalties from subsection (b)(1)(C) with minimum
penalties in subsection (b)(1)(A)).




       1
         In August 2010, Congress increased the amounts of crack necessary to prompt the
enhanced statutory penalties in § 841(b)(1).  See Fair Sentencing Act of 2010, PUB. L. NO. 111‐
220, 124 STAT. 2372‐75.  That enactment does not apply retroactively.  United States v. Bell,
624 F.3d 803, 814 (7th Cir. 2010).
No. 10‐1779                                                                                 Page 3

        The statutory penalties recited in the parties’ agreement were repeated during the
plea colloquy.  But appellate counsel represents that Parson has no desire to challenge his
guilty plea, so the lawyer appropriately omits from his brief any discussion about the
adequacy of the colloquy or the voluntariness of the plea.  See United States v. Knox, 287 F.3d
667, 670‐72 (7th Cir. 2002).  Counsel instead evaluates whether Parson might argue that his
15‐year prison sentence is unreasonably long.  According to counsel, the district court
correctly calculated the guidelines range and sentenced Parson below that range, and so it
would be frivolous to challenge the sentence as unreasonable.  See Rita v. United States, 551
U.S. 338, 347 (2007); United States v. Pape, 601 F.3d 743, 746 (7th Cir. 2010).  Counsel is correct
that this potential claim would be frivolous, though his analysis falls short: The district
court significantly understated the imprisonment range, and thus counsel also understates
the degree to which Parson’s prison term is below the properly calculated range.

        Based on Parson’s prior convictions, the probation officer concluded that he was
subject to the career offender guideline.  See U.S.S.G. § 4B1.1.  The probation officer
recognized that the statutory maximum actually was life imprisonment, but apparently
believing himself bound by the parties’ mistake in the plea agreement, the probation officer
(and by extension the district court when it adopted the calculation) applied a base offense
level corresponding to the 40‐year maximum reflected in the agreement.  See U.S.S.G.
§ 4B1.1(b)(A), (B), cmt. n.2.  As a result, the district court mistakenly assigned Parson a base
offense level of 34 rather than 37 and a total offense level of 31 rather than 34.  Paired with
Parson’s criminal history category of VI, see id. § 4B1.1(b), these errors led the court to
miscalculate the imprisonment range as 188 to 235 months rather than 262 to 327 months. 
The district court also adopted without objection the probation officer’s factual
representation that the plastic bag discarded by Parson held 53 grams of crack, which, as we
have noted, corresponds to a minimum sentence of 20 years’ imprisonment, 5 years more
than Parson received.  21 U.S.C. § 841(b)(1)(A)(iii).  But these errors benefitted Parson; his
180‐month imprisonment sentence is below the presumptive statutory minimum and
almost 7 years below the low end of the properly calculated guideline range.  The
government has not filed a cross‐appeal, however, so we refrain from correcting the error by
adjusting Parson’s sentence upwards.  See Greenlaw v. United States, 554 U.S. 237, 244‐47
(2008).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.